ORDER

PER CURIAM.
Jeffrey McClure appeals the judgment of the probate court entered upon a jury verdict finding him to be a sexually violent predator and committing him to the custody of the director of the department of mental health. We find that there was sufficient evidence from which a reasonable jury could have found, by clear and convincing evidence, that McClure is more likely than not to commit a predatory act of sexual violence if not confined in a secure facility, and the probate court did not err in committing him to confinement with the department of mental health.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the probate court is affirmed under Rule 84.16(b).